



[image00006.jpg]


RESTRICTED SHARE UNIT GRANT AGREEMENT
UNDER THE EXECUTIVE LONG-TERM INCENTIVE PLAN,
UNDER THE BUSINESS OFFICER EQUITY PROGRAM,
PURSUANT TO THE 2014 KEY EMPLOYEE STOCK PLAN


TO: <<Participant>>
To recognize and reward your contribution toward the long-term success of John
Wiley & Sons, Inc. (Company), you have been granted this restricted share unit
award (Award) under the Executive Long-Term Incentive Plan or the Business
Officer Equity Program (together herein defined as Program), pursuant to the
Company’s 2014 Key Employee Stock Plan (Plan). The Award represents the right to
receive shares of the Company’s Class A Common Stock (Shares) that are subject
to the vesting conditions set forth in this agreement (Agreement).
The details of your Award are summarized below:
Grant ID: <<Grant ID>>
Grant Date: <<Grant Date>>
Number of Restricted Share Units: <<Number of RSUs>> 
Vesting Schedule: 25% on April 30, 2021, 25% on April 30, 2022, 25% on April 30,
2023, and 25% on April 30, 2024 except as otherwise provided in Section 2. 
The terms of the Award are as set forth in this Agreement and in the Plan, a
copy of which is available on the UBS One Source Website. The Plan is
incorporated into this Agreement by reference, which means that this Agreement
is limited by and subject to the express terms and provisions of the Plan. In
the event of a conflict between the terms of this Agreement and the terms of the
Plan, the terms of the Plan shall govern.
1.
Issuance of Shares and Shareholder Rights. You shall not have any right in, to,
or with respect to any of the Shares (including any voting rights or rights with
respect to dividends paid on the Common Stock) issuable under the Award until
the Award is settled by the issuance of such Shares to you.  The restricted
share units shall vest in accordance with the above Vesting Schedule.  One Share
shall be issuable for each restricted share unit that vests on such vesting date
subject to the terms and provisions of the Plan and this Agreement.  On or
promptly following those dates, the Company shall transfer such Shares to you
upon satisfaction of any required tax withholding obligations.  Following
settlement of the Award, and upon satisfaction of all tax withholding
obligations, you become a shareholder of record, and shall receive voting rights
and rights with respect to dividends paid thereafter on the Shares awarded.

--------------------------------------------------------------------------------




2.
Termination of Employment.

a.
Retirement, Resignation or Termination with or without Cause or Constructive
Discharge.  Except as otherwise provided in this Section or in a written
agreement approved by the Executive Compensation and Development Committee
(Committee), if you retire, or if you resign, or if your employment is
terminated by the Company with or without Cause or Constructive Discharge before
the Award vests, you shall forfeit the right to receive an Award.

b.
Death or Disability.  In the event of your death or Disability while in
employment prior to the vesting of the Shares, all unvested Shares shall
immediately become fully vested and payable to you (or, in the event of your
death, your estate).  “Disability” for this purpose shall be determined by the
Committee pursuant to Section 22(e) (3) of the Code.

c.
Change in Control.  In the event of a Change in Control, as that term is defined
in the Plan, in cases where:

i.
the acquiring company is not publicly traded, or

ii.
where the acquiring company is publicly traded and the company does not assume
or replace the outstanding equity, or

iii.
your employment is terminated due to a without Cause termination or Constructive
Discharge within twenty-four (24) months following a Change in Control where the
awards were assumed or replaced, 

all unvested Shares granted pursuant to this Agreement shall immediately become
fully vested and settled through the issuance of Shares promptly following such
event.
Cause is defined as:  (A) your refusal or willful and continued failure to
substantially perform your material duties to the best of your ability (for
reasons other than death or disability), in any such case after written notice
thereof and your failure to remedy such refusal or failure; (B) your gross
negligence in the performance of your material duties; (C) any act of fraud,
misappropriation, material dishonesty, embezzlement, willful misconduct or
similar conduct; (D) your conviction of or plea of guilty or nolo contendere to
a felony or any crime involving moral turpitude; or (E) your material and
willful violation of any of the Company’s reasonable rules, regulations,
policies, directions and restrictions.
Constructive Discharge is defined as:  (A) any material reduction of your base
salary or total compensation opportunity other than a general reduction in base
salary and/or total compensation opportunity that affects all substantially
similar executives in substantially the same proportion; (B) a material and
adverse change to, or a material reduction of, your duties and responsibilities
to the Company (other than temporarily while you are physically or mentally
incapacitated, or as required by applicable law); or (C) the relocation of your
primary office to any location more than fifty (50) miles from the Company’s
principal executive offices, resulting in a materially longer commute for you.
3.
Restrictions.  Except as otherwise provided for in this Agreement or in the
Plan, the restricted share units or rights granted hereunder may not be sold,
pledged or otherwise transferred.

--------------------------------------------------------------------------------







4.
Non-Compete, Non-Solicitation

a.
During your employment with the Company, you have and will become familiar with
the Company’s trade secrets, information related to the operations, products and
services of the Company, and with other Confidential Information concerning the
Company, its subsidiaries, affiliates, and companies acquired by the Company.
Therefore, during your employment period and for a period of one year
thereafter, you agree that you shall not directly or indirectly own any interest
in, manage, control, participate in, consult with, or render services for any
Competing Business.

A “Competing Business” is any person or entity that (i) conducts or is planning
to conduct a business similar to and/or in competition with any Company business
unit to which you rendered services during the two year period prior to the date
at issue or (ii) creates, develops, distributes, produces, offers for sale or
sells a product or service that can be used as a substitute for, or is generally
intended to satisfy the same customer needs for, any one or more products or
services created, developed, distributed, produced or offered for sale or sold
by the Company business unit to which you rendered services during the two year
period prior to the date at issue.  In the event that you have an enterprise
role at the Company, you will be deemed to render services to all Company
business units.
b.
During your employment and for a period of one year thereafter, you agree that
you shall not directly, or indirectly through another entity, (i) induce or
attempt to induce any employee of the Company or any affiliate to leave the
employ of the Company or such affiliate, or in any way interfere with the
relationship between the Company or any affiliate and any employee thereof, (ii)
hire any person who was an employee of the Company or any affiliate at any time
during the last twelve (12) months, or (iii) induce or attempt to induce any
customer, supplier, licensee, licensor, franchisee or other business relation of
the Company or any affiliate to cease doing business with the Company or such
affiliate, or in any way interfere with the relationship between any such
customer, supplier, licensee, licensor, franchisee or business relation and the
Company or any affiliate (including, without limitation, making any negative
statements or communications about the Company or its affiliates).

c.
Forfeiture of Awards.  By accepting the Award, you expressly agree and
acknowledge that the forfeiture provisions will apply if the Committee
determines, in its sole judgment, that you have engaged in an act that violates
paragraph (a) and/or (b).  In such a determination, your outstanding Restricted
Share Units will immediately be rescinded, and you will forfeit any rights you
have with respect to these Restricted Share Units as of the date of the
Committee’s determination.  In addition, you hereby agree and promise
immediately to deliver to the Company, an amount equal to the value of any
Restricted Share Units you received under this Award during the period beginning
twelve (12) months prior to your Termination of Employment and ending on the
date of the Committee’s determination.

5.
Taxes.

a.
Generally.  You are ultimately liable and responsible for all taxes owed in
connection with the Award, regardless of any action the Company or UBS takes
with respect to any tax withholding obligations that arise in connection with
the Award.  Neither the Company nor UBS makes any representation or undertaking
regarding the treatment of any tax withholding in connection with the grant or
vesting of the Award or the subsequent sale of Shares issuable pursuant to the
Award.  The Company does not commit and is under no obligation to structure the
Award to reduce or eliminate your tax liability.  The Company may refuse to
issue any Shares to you until you satisfy the tax withholding obligation.   For
purposes hereof, “UBS” includes the Plan third party administrator and any
successor thereto.

--------------------------------------------------------------------------------


b.
Payment of Withholding Taxes.  Prior to each vesting date in connection with the
Award that results in any domestic or foreign tax withholding obligation,
whether national, federal, state or local, including any social tax obligation,
you must arrange for the satisfaction of the minimum amount of such tax
withholding obligation, as required, in a manner acceptable to the Company.  You
are responsible for obtaining professional advice as appropriate.  Prior to the
vesting dates in connection with the Award, you shall be notified by UBS of any
tax withholding obligation.  You have the option of satisfying your tax
withholding obligation in one of two ways:


i.
By Surrendering Shares.  Unless you choose to satisfy the tax withholding
obligation by some other means in accordance with clause (ii) below, your
acceptance of this Award constitutes your instruction and authorization to the
Company and UBS to withhold a whole number of Shares from those Shares issuable
to you as the Company and UBS determine to be appropriate to satisfy your tax
withholding obligation on each vesting date.       

ii.
By Check (U.S. participants only), Wire Transfer or Other Means.  You may elect
to satisfy your tax withholding obligation by remitting to UBS as instructed an
amount that the Company and UBS determine is sufficient to satisfy the minimum
tax withholding obligation.

6.
Plan Information.    You agree to receive stockholder information, including
copies of any annual report, proxy statement and other periodic reports, from
the Investor Relations section of http://www.wiley.com.  You acknowledge that
copies of the Plan and stockholder information are available upon written or
telephonic request to the Corporate Secretary.

7.
Limitation on Rights; No Right to Future Grants; Extraordinary Item. By entering
into this Agreement and accepting the Award, you acknowledge that: (a) the Plan
is discretionary and may be modified, suspended or terminated by the Company at
any time as provided in the Plan; (b) the grant of the Award is a one-time
benefit and does not create any contractual or other right to receive future
grants of awards or benefits in lieu of awards; (c) all determinations with
respect to any such future grants, including, but not limited to, the times when
awards shall be granted, the number of shares subject to each award, the award
price, if any, and the time or times when each award shall be settled, shall be
at the sole discretion of the Company; (d) your participation in the Plan is
voluntary; (e) the value of this Award on an ongoing basis is an extraordinary
item which is outside the scope of your terms of employment or your employment
contract, if any; (f) except as otherwise provided for in any Employment
Agreement you may participate in, the Award is not part of normal or expected
compensation for any purpose, including without limitation for calculating any
benefits, severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (g) the future value of the Common Stock subject to the Award
is unknown and cannot be predicted with certainty, (h) neither the Plan, the
Award nor the issuance of the Shares confers upon you any right to continue in
the employ of (or any other relationship with) the Company or any Subsidiary,
nor do they limit in any respect the right of the Company or any Subsidiary to
terminate your employment or other relationship with the Company or any
Subsidiary, as the case may be, at any time.

--------------------------------------------------------------------------------


8.
Acceptance and Acknowledgment.   I accept and agree to the terms of the
restricted share unit Award described in this Agreement and in the Plan,
acknowledge receipt of a copy of this Agreement and the Plan, and acknowledge
that I have read them carefully and that I fully understand their contents.
